FILED 

                                                                         October 1, 2013 

                                                                  In the Office of the Clerk of Court 

                                                                W A State Court of Appeals, Division III 





       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                          DIVISION THREE 


STATE OF WASHINGTON,                          )          No. 30437-0-111
                                              )
                            Respondent,       )
                                              )
              ~                               )
                                              )          OPINION PUBLISHED IN
                                              )          PART
KATHY ANN HENDRICKSON                         )
                                              )
                            Appellant.        )

       KORSMO, C.J. - Kathy Ann Hendrickson uses the internet to avenge herself on

people she does not like. Her activities led to ten convictions including three counts of

cyberstalking, two counts each of threatening to bomb, felony harassment, and

intimidating a public servant, and a single count of second degree identity theft.

Concluding that a candidate for judicial office is not a public servant and that a threat to

bomb must target a location, we reverse three convictions, affmn the remainder, and

remand for resentencing.

                                          FACTS

       Ms. Hendrickson took her anger out both on a former boyfriend and on her

daughter's work supervisor; two judges became the primary victims of the campaign

against the supervisor. Although there was some similarity of tactics and a partially

overlapping time frame, the two efforts were discrete.
1

     No. 30437-0-111
     State v. Hendrickson


            Ms. Hendrickson was convicted in 2006 of stalking a boyfriend, JF, whom she met

     online. After developing an intimate relationship, JF broke up with Ms. Hendrickson.

     His life became quite difficult thereafter. Ms. Hendrickson tried to break into his house.

     A woman who spent the night with JF at his house woke up to find her tires slashed.

     Another time, JF came home to find his outside water directed into and tlooding a

     crawlspace in his house; he also found the cable to his house cut. He would get strange

     calls at work and strange harassing e-mails; someone stole his identity. A woman who he

     communicated with on a dating web site received threatening e-mails purportedly from
I
i
I
I
     JF, which caused him legal trouble. Phony dating accounts and e-mail addresses were set

     up in his name. Ms. Hendrickson was ultimately convicted of stalking JF.

           GR met Ms. Hendrickson on an online dating site in 2005 and the pair developed

     an intimate relationship. After dating seven or eight months, GR decided to break up

     with Ms. Hendrickson because the relationship "wasn't really going anywhere." Report

     of Proceedings (RP) at 11. The break up appeared amicable and the couple remained

     "friends with benefits." Nonetheless, GR's life also became more difficult. He started

     receiving e-mails, purportedly from JF, that threatened his life. He also received phone

     calls from a synthesized/masked voice threatening his life. GR's tires were also slashed


                                                  2

No.30437-0-III
State v. Hendrickson


on three separate occasions. Another time, he came home to find Ms. Hendrickson in his

kitchen, uninvited, and believed that she had accessed his personal computer.

       The police started coming to his house with audio recordings of someone

purporting to be him trying to solicit sex for money. He was accused twice of being a

pedophile. He almost lost his job after a woman who received threatening e-mails from a

person purporting to be GR reported the incident to his employer. These allegations

resulted in GR being arrested twice, including one arrest at work in front of his coworkers

and friends. The charges were eventually dropped after police realized the threatening e-

mails were coming from a Walla Walla IPI address rather than GR's Oregon IP address.

Some of these e-mail accounts had Walla Walla Community College IP addresses.

       Another time, GR came home to find the electric utility attempting to shut offhis

electricity. They had received a false report that he was moving. Similar incidents

happened with his cable and Internet providers. Checks that GR wrote started bouncing

because his military pension was readdressed to New York without his permission. He

also started getting charges from online retailers that he did not authorize. GR had to

work diligently to keep these incidents from affecting his credit.


       'Internet Protocol

                                             3

    No.30437-0-I11
    State v. Hendrickson


           He later got a restraining order against Ms. Hendrickson when he started to

    suspect that she was the cause of his problems. But, even after getting the protective

    order, GR would still see Ms. Hendrickson for sexual encounters. After GR moved away

    to Kentucky in 2008, he continued to have problems. A Facebook page was opened in

    his name seeking a hit man. An anonymous person also e-mailed his supervisors in

    Kentucky saying that he had harassment charges pending in Washington State, that he

    had profiles on several casual dating web sites, and that he was under investigation for

    child molestation.

           A search of Ms. Hendrickson's apartment revealed sheets of usemames and

    passwords belonging to GR, his credit card information, and his Social Security number.

    This information also included the name and e-mail address of the woman who was

    purportedly harassed by GR. Police also found some mail in Ms. Hendrickson's

    apartment addressed to GR.

           Ronald Emmons, a forensic document examiner for the Oregon State Crime Lab,

    testified regarding the identity of a person who filled out credit card applications in GR's




                                                 4





j
"
!
I
No. 30437-0-111
State v. Hendrickson


name. Mr. Emmons determined that the handwriting on the applications matched Ms.

Hendrickson's handwriting. 2

       Emily Banks, supervisor of the Walla Walla Community College computer lab,

regularly saw Ms. Hendrickson using the lab. On one occasion Ms. Banks viewed Ms.

Hendrickson's terminal remotely and observed that she was on a dating site searching for

someone in Kentucky. The police seized the computer shortly thereafter.

       Although GR's departure from the state did not end Ms. Hendrickson's interest in

his life, it did give her more time to target other people. She turned her attention to her

daughter's supervisor at a local retail store, Ms. Diana Duede. In 2008, Judge Richard

Wernette, then a municipal judge as well as a practicing lawyer, was involved in an

election campaign against Judge John Lohrmann, then also a practicing lawyer, for

superior court. On July 31, 2008, Judge Wernette received the following e-mail:

       So You Want To Be Elected:

       What a joke you have become. You think anyone really wants you to be
       elected to serve our community. NO. We do not. I will put a stop to all of
       your rediculous (sic) nonsense. YOU ARE A JOKE! I will see to it you do
       not become elected. Better check before you leave your home. You never
       know what is out there to encounter you. Maybe when you start your car, it


       2 A handwriting analysis was also done by the Washington State Crime Lab, but
their result was "inconclusive."
                                              5
1   No.30437-0-III
t   State v. Hendrickson



I          will go BOOM! Get the hint! Say your prayers. YOU might not see
           tomorrow.

           Diane Duede
           Washington

    Ex. 8. Judge Wernette immediately interpreted it as a threat against his life and against

    his family; he forwarded the e-mail to law enforcement.

           On August 14,2008, Judge Wernette and Judge Lohrmann both received the

    following e-mail:

           Election is finally coming to a halt. Are you ready for the BIG BOOM! If
           elected. YOU will pay the ultimate price. Get it. You are the biggest
           losers to even be appointed. Life is so short. The end is near. Say your
           goodbyes.

          Diane Duede 

          College Place, Washington 


    Ex. 7. 3 The e-mail address used to send the judicial e-mail message was

    dianeduede@yahoo.com. According to the State's theory of the case, Diane Duede was a

    misspelling of Diana Duede. Ms. Duede testified that she does not use the Internet, does

    not have an e-mail account, and that the e-mails misspelled her first name.


          3   The same message was also sent to Justice Debra Stephens who was on the ballot
    that year for the Washington Supreme Court. The message was not received due to an
    error in the e-mail address and the prosecutor dropped charges relating to Justice
    Stephens.
                                                 6

No.30437-0-III
State v. Hendrickson


       Police eventually connected Ms. Hendrickson to the dianeduede e-mail address

through a series of other e-mail addresses. In 2009, the store received an anonymous

customer complaint about Ms. Duede's treatment of Ms. Hendrickson's daughter. The

complaint came from an e-mail addressoflovelifenow111@yahoo.com; that address

later was used to harass GR.

       Police subsequently linked the lovelifenow 111 account to

casablanca@hotmail.com, which was the e-mail address linked to the lovelifenowI11

account for password retrieval purposes. The computer lovelifenow 111 accessed to send

messages about GR was registered to Walla Walla Community College. Police also

discovered that lovelifenow111 also was accessed on Ms. Hendrickson's daughter's

computer, another machine that Ms. Hendrickson used to access the Internet. The

casablanca@hotmail.com was also the password retrieval address for

dianeduede@yahoo.com. The linking of all these e-mail addresses suggested that Ms.

Hendrickson had control of the dianeduede address used to send the threatening messages

to the judges.

       Detective Richard Maidment of the College Place Police Department investigated

the crimes against GR and the judges. He searched Ms. Hendrickson's daughter's

computer, a computer from Whitman College, and a computer from Walla Walla
                                           7
No.30437-0-III
State v. Hendrickson


Community College. The e-mails that OR's Kentucky employer received were traced

back to Walla Walla Community College. The computer seized from the college

immediately after Ms. Hendrickson was seen using it contained a lot of information that

was also found on her daughter's computer. It also had been used to access one of OR's

personal accounts.

       The computer from Whitman College was used by someone on AdultFriendFinder

(a casual dating web site) going by Amyisfun2Bwith. OR suspected that this person was

actually Ms. Hendrickson. Detective Maidment confirmed this suspicion when he

followed her to Whitman College and observed her using the computer, which was later

determined to have accessed the Amyisfun2Bwith account. It was also used to both place

an order using OR's credit card and to contact a woman who thought she was being

harassed by OR.

       Detective Mike Boettcher of the Walla Walla Police Department testified that Ms.

Hendrickson's daughter's computer was used to access an e-mail account in OR's name.

Some of these e-mail accounts in OR's name and in other names were accessed on all

three computers; Ms. Hendrickson's name also showed up in the three computers. OR

could not have accessed any of these computers because he was in Kentucky during the

relevant time period.
                                           8
    No. 30437-0-111
    State v. Hendrickson


           After completion of a very thorough investigation, the matters were referred to the

    prosecutor's office. Ultimately, eleven counts were heard by a jury. The July 31 e-mail

    was the basis for a threat to bomb count as well as harassment and intimidating a public

    servant charges listing Judge Wernette as the victim. The August 14 e-mail was the basis

    for a second threat to bomb charge as well as harassment and intimidating a public

    servant charges that listed Judge Lohrmann as the victim. The jury convicted on the

    previously noted ten offenses and acquitted on a stalking count involving GR. Ms.

    Hendrickson received a standard range sentence and timely appealed to this court.

                                            ANALYSIS

           Ms. Hendrickson's appeal challenges the threat to bomb conviction involving the

    August 14 e-mail to Judge Wernette, the two convictions for intimidating a public

    servant, and the trial court's decision to permit the evidence of her stalking of former

    boyfriend JF. She also filed a pro se statement of additional grounds (SAG). We will

    address the intimidating a public servant and threat to bomb convictions in the published

    portion of this opinion. The remaining matters will be discussed in the unpublished

    portion.

J
1
I
f                                                9
\
!
j
    No.30437-0-III 

    State v. Hendrickson 

1

I
!
           Intimidating a Public Servant

           Ms. Hendrickson argues that the intimidating a public servant statute does not

    apply to candidates for public office. She also argues that while Judge Wernette was a
1   judge during the election campaign, there was no evidence that the threat was directed at
t
    his actions as a public servant. We agree with both of her arguments and reverse these
1   two convictions.
J
           Evidence is sufficient to support a conviction if it permits the trier of fact to find

    beyond a reasonable doubt each element of the offense. Jackson v. Virginia, 443 U.S.

    307,319,99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); State v. Green, 94 Wn.2d 216, 221-22,

    616 P.2d 628 (1980). In reviewing such challenges, an appellate court will construe the

    evidence in the light most favorable to the prosecution. Id.

           In relevant portions, the intimidating a public servant statute provides:

                  (1) A person is guilty of intimidating a public servant if, by use of a
          threat, he or she attempts to influence a public servant's vote, opinion,
          decision, or other official action as a public servant.
                  (2) For purposes of this section "public servant" shall not include
          Jurors.

    RCWA 9A.76.180(1)(2).4



          4 Attempts to improperly influence a juror's actions are punished by RCW
    9A.72.140, the jury tampering statute.
                                               10
    No. 30437-0-111
    State v. Hendrickson


           In tum, a "public servant"

          means any person other than a witness who presently occupies the position
          of or has been elected, appointed, or designated to become any officer or
          employee of government, including a legislator, judge, judicial officer,
          juror, and any person participating as an advisor, consultant, or otherwise in
          performing a governmental function.

    RCW 9A.04.110(23).

           Ms. Hendrickson argues that a candidate for public office is not a "public servant"

    to whom the intimidation statute can apply. We agree. The definition of a public servant

    expressly is directed to those who hold government office or employment or who have

    been selected to do so. A candidate for election to office has not yet assumed office nor

    been chosen by the electorate to do so. While the definition of a public servant includes a

    candidate-elect, it does not include those who have not yet been selected for the position.

    Accordingly, the charge of intimidating a public servant did not apply to Judge

    Lohrmann. While he would win the election a few short days after the August 14 e-mail,


I   he had not yet become a public servant by virtue of the electorate's blessing at the time of


I   the e-mail. Accordingly, the evidence does not support the intimidation count related to

    Judge Lohrmann.

           Ms. Hendrickson also argues that Judge Wernette was not a "public servant" by

    nature of his superior court candidacy. While we agree that Judge Wernette did not
                                                11
No. 30437-0-111
State v. Hendrickson


qualifY as a public servant by nature of his candidacy, Ms. Hendrickson's argument

ignores the fact that Judge Wernette was already a public servant as a result of his

position as a municipal court judge. The question then becomes whether the threat was

an attempt to influence Judge Wernette's "vote, opinion, decision, or other official

action." An election campaign is clearly not a vote, opinion, or decision. The remaining

question is whether it is an "other official action" of a public servant.

       "No court has addressed what constitutes 'official action' for the purpose of this

statute, and there is no need to consider it here." State v. Montano, 169 Wn.2d 872, 878,

239 P.3d 360 (2010). Ms. Hendrickson's argument does require us to consider "official

action" for this purpose. However, we need not extensively discuss the subject.

       Just as being a candidate for public office does not make one a public servant, so

too candidacy for public office is not itself an "official action" under this statute. The

decision to run for office is a personal choice; it is not itself a function of being a public

servant. While certain offices are filled by election, and those office holders frequently

run for reelection, no office requires that its holder run for election as one of the functions

of the job. Thus, although Judge Wernette was a public servant, his action in running for

election was personal rather than official. The July 31 e-mail was directed toward his



                                              12 

No.30437-0-II1
State v. Hendrickson


candidacy rather than his official actions as a municipal judge. Accordingly, there was

no basis for finding that the e-mail was intended to influence the judge's official action.

       We find support for this approach in an analogous phrase in our bribery statute.

That statute prohibits the offer or acceptance of a benefit for the purpose of influencing a

public servant's behavior in his "official capacity." RCW 9A.68.010. When construing

that undefined statutory term, our court succinctly stated: "it simply means that the public

servant is acting within the scope of what he or she is employed to do as distinguished

from being engaged in a personal frolic." State v. O'Neill, 103 Wn.2d 853,859, 700 P.2d

711 (1985). This definition is consistent with what we believe an "official action" to

be--action taken within the scope of a public servant's employment or service.

       Running for election is not an "official action" of a public servant. The evidence

was insufficient to support the conviction for intimidating Judge Wernette.

       Both convictions for intimidating a public servant-counts 8 and 9-are reversed

for insufficient evidence.

       Threat to Bomb

       Ms. Hendrickson attacks the sufficiency of the evidence supporting count 5, the

threat to bomb conviction arising from the August 14 e-maiL Because it did not target a

particular location, we agree that this e-mail did not constitute a threat to bomb.
                                             13
I

I
I
I
     No. 30437-0-111
     State v. Hendrickson


            The statute at question is RCW 9.61.160(1). It provides:

1	          (1) It shall be unlawful for any person to threaten to bomb or otherwise
            injure any public or private school building, any place of worship or public·
f           assembly, any governmental property, or any other building, common
            carrier, or structure, or any place used for human occupancy; or to
1           communicate or repeat any information concerning such a threatened
1           bombing or injury, knowing such information to be false and with intent to
            alarm the person or persons to whom the information is communicated or
j
,
            repeated.
~
     Id.

            This statute was first enacted in 1959. See LAWS OF 1959, ch. 141. It was initially

I    placed in the malicious mischief-property damage chapter of the criminal code. See



I
I
     former chapter 9.61 RCW (1961). The chapter retained that title when the modern

     malicious mischief offenses migrated to chapter 9A.48 RCW. The only one substantive
i
     amendment to the threat to bomb statute since its adoption was a 1977 amendment that

     placed "government property" within its protective sphere. LAWS OF 1977, Ex. Sess., ch.

     231.

            Based on the clear focus of the statute on protection of property rather than people,

     Ms. Hendrickson persuasively argues that the August 14 e-mail did not violate the statute

     because it did not indicate any structure or vehicle that was endangered. Instead, that e-

     mail simply threatened that both judges would go "boom," unlike the July 31 e-mail that

                                                 14
No.30437-0-III
State v. Hendrickson


specifically mentioned Judge Wernette's car as the endangered object. The statute

expressly names a number of locations-typically structures or locations where people

gather, live, or use for transportation-that a person may not threaten to bomb. Human

beings are not protected under this statute, except indirectly from the protection of the

structures they use. Because the e-mail that served as the basis for count 5 did not

indicate that any place protected by RCW 9.61.160 was to be bombed, there was

insufficient evidence to support this conviction. Count 5 is reversed.

       We reverse the convictions in counts 5, 8, and 9. The case is remanded for

resentencing on the remaining counts.

       The remainder of this opinion has no precedential value. Therefore, it will be filed

for public record in accordance with the rules governing unpublished opinions. RCW

2.06.040.

       ER 404(b)

       Ms. Hendrickson finally 5 argues that the trial court erred in admitting evidence

relating to her stalking of former boyfriend JF. The trial court did not abuse its discretion




       5 Counsel also argues that the trial court erred by not considering the counts
arising out of the two e-mails as constituting the same criminal conduct per RCW
9.94A.589(1). In light of the fact that we are remanding this case for resentencing, we do
                                              15
         No.30437-0-III 

         State v. Hendrickson 



         in its handling of this issue, and the evidence also was harmless in this case since it was

         primarily directed to the count on which the jury acquitted. 6

I               Evidence of "other bad acts" is permitted to establish specific purposes such as the
J
         identity of an actor or the defendant's intent or purpose in committing a crime. ER

         404(b). Those purposes, in tum, must be of such significance to the current trial that the

         evidence is highly probative and relevant to prove an "essential ingredient" of the current

         crime. State v. Lough, 125 Wn.2d 847, 863, 889 P.2d 487 (1995). Evidence admitted

         under ER 404(b) is considered substantive evidence rather than impeachment evidence.

         State v. Laureano, 101 Wn.2d 745,766,682 P.2d 889 (1984), overruled in part by State

         v. Brown, 113 Wn.2d 520, 782 P.2d 1013, 787 P.2d 906 (1989); State v. Wilson, 60 Wn.

         App. 887, 891, 808 P.2d 754 (1991).

                The decision to admit evidence of other bad acts under ER 404(b), as with most

         evidentiary rulings, is a matter within the discretion of the trial court. State v.

         DeVincentis, 150 Wn.2d 11,17,74 P.3d 119 (2003); Lough, 125 Wn.2d at 863.



         not address this argument. Ms. Hendrickson is free to bring it to the trial court if she so
         desires.
                6 Ms. Hendrickson also filed a SAG which we will not separately address. We
         have reviewed the arguments and conclude that the evidence does support the remaining
         convictions and that her counsel effectively represented her. Her other arguments are not
         supported by the record and have not been addressed.
                                                      16

i! 
 

I

I
I
j	   No.30437-0-III
     State v. Hendrickson


     Discretion is abused if it is exercised on untenable grounds or for untenable reasons.

     State ex reI. Carroll v. Junker, 79 Wn.2d 12,26,482 P.2d 775 (1971).

            Ms. Hendrickson argues that her mistreatment of JF should not have been
i
     admitted because it showed her propensity to be a bad person. In other words, she does
1
I    not challenge the relevance of this evidence, but only the trial court's balancing of its 




I

     value against its harm. We disagree and conclude that the trial court properly struck the 


     balance in favor of admission. 


I

i           As with JF, GR was undergoing a campaign of harassment that included slashed

     tires and recurring internet attacks after he broke off his relationship with Ms.

     Hendrickson. The identity of his harasser was at issue in the trial, and Ms. Hendrickson

     took great efforts to hide her identity through the use of a series of different online names

     and computers. The fact that she acted in a similar manner after breaking up with JF was

     important evidence in establishing her motive and her identity as the person harassing

     GR. Far from showing only that she was a bad person who behaved badly after the

     breakup, the evidence was highly relevant to show her identity due to the highly similar

     behavior used to target both men. The trial court did not abuse its discretion by

     concluding that the evidence was more probative than it was prejudicial.



                                                   17
I
I   No.30437-0-III
    State v. Hendrickson
I
I
I          Even if there had been error, it was hannless in light of the jury's acquittal on


I
~
    count 10. That count had alleged that Ms. Hendrickson stalked GR. The trial court had

    given a limiting instruction telling the jury that it could only consider JF's testimony for
J

I   the purpose of determining whether Ms. Hendrickson had a plan of "harassment and/or

    stalking." Clerk's Papers (CP) at 84 (Instruction 46). That evidence was squarely

    directed at count 10, which required the State to prove that Ms. Hendrickson stalked GR

    by repeatedly harassing him. CP at 72 (Instruction 35). The jury acquitted on that count.

           The court did not abuse its discretion by admitting the evidence that Ms.

    Hendrickson had stalked JF. The evidence went to the count on which she was acquitted,

    which would have made any error hannless.

           Affinned in part, reversed in part, and remanded for resentencing.




                                                        Korsm6, C.J.

    WE CONCUR:




           Kulik, 1.



                                                 18